UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT



                                        No. 14-4804


                            UNITED STATES OF AMERICA

                                              v.

                                  THOMASINE TYNES,
                                          Appellant


                       (E. D. Pa. Criminal No. 2-13-cr-00039-005)




                           SUR PETITION FOR REHEARING




       Present: SMITH, Chief Judge, McKEE, AMBRO, CHAGARES, JORDAN,
              HARDIMAN, GREENAWAY, JR., SHWARTZ, KRAUSE,
       RESTREPO, BIBAS, PORTER, NYGAARD, and FISHER * Circuit Judges


              The petition for rehearing en banc filed by appellant Thomasine Tynes in

the above-entitled case having been submitted to the judges who participated in the

decision of this Court and to all the other available circuit judges of the circuit in regular

active service, and no judge who concurred in the decision having asked for rehearing,



*
 Pursuant to Third Circuit I.O.P. 9.5.3, Judge Richard L. Nygaard’s and Judge D.
Michael Fisher’s votes are limited to panel rehearing.
and a majority of the circuit judges of the circuit in regular service not having voted for

rehearing, the petition for rehearing en banc is DENIED.

          The petition for rehearing by the panel is GRANTED IN PART, solely as to the

claim that there was insufficient evidence to support Tynes’ conviction.

          After consideration of Appellant’s argument, the panel has agreed to amend the

opinion, which will be filed simultaneously with this order in all of the consolidated

cases. Each of the judgments entered August 21, 2018, shall remain in full force and

effect.

                                          BY THE COURT,


                                          s/ Richard L. Nygaard
                                          Circuit Judge

Dated: January 18, 2019
PDB/CLW/cc: All Counsel of Record